COURT OF APPEALS
                                   SECOND DISTRICT             OF      TEXAS
CHIEF JUSTICE                                                                      CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER              DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                 FORT WORTH, TEXAS 76196-0211              CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                 LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                       GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932                   CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                            www.txcourts.gov/2ndcoa



                                       November 23, 2015

    Debra A. Windsor                                     David A. Pearson, IV
    Assistant District Attorney                          222 W. Exchange, Ste. 103
    401 W. Belknap St.                                   Fort Worth, TX 76164
    Fort Worth, TX 76196-0201                            * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-15-00432-CR, 02-15-00433-CR,

                 Trial Court Case Number:        1412917D, 1414818D,

    Style:       Shonda Lee Moxley
                 v.
                 The State of Texas

          On Friday, November 20, 2015, we received a letter from the official court
    reporter stating that there were no reporter's notes taken on the above
    referenced appeal.


                                                            Respectfully yours,

                                                            DEBRA SPISAK, CLERK


                                                            By: Bonnie Alexander, Deputy Clerk